Tenney, J.
— The trustees of the insane hospital are authorized in the name of the treasurer to bring actions for the recovery of all debts due to the institution. Statutes of 1847, c. 33, § 2.
By the provisions of the 10th <§» of the same chapter of the statutes, “ If the mayor and aldermen of any city, or the selectmen of any town shall refuse or neglect to examine and decide on any case of insanity, as required by ■§> 8, two justices of the peace, one of whom shall be of the quorum, upon complaint made in writing by any relative of an insane person, or other individuals named, shall sit, and hear and decide on the case. And they are authorized and required, to call before them «such testimony as they shall deem proper, and they shall inquire into, and determine, both as to the insanity, as well as to all other matters, touching the case, and upon being satisfied of the insanity of the person of whom examination is made, they shall so decide; and they have the power, if they deem the exercise of it expedient, by an order under their hands, to send said insane person to the hospital, and to certify the fact of the insanity, and also the city or town in which the insane person resided, was commorant, or found at the time of the arrest or examination; and shall direct the detention of such person, till restored, or otherwise legally discharged.
*503The jurisdiction of these two justices of the peace is dependent upon the refusal or neglect of the officers of cities or towns required to make the examination and decision of any case of insanity, referred to in the written complaint, as required by the 8th <§>. This question of jurisdiction must be settled before the two justices of the peace have power to proceed to examine the case of insanity presented. Their adjudication after they have assumed jurisdiction is made final against the person, supposed to be insane, even to the restraint of personal liberty, there being no provision for an appeal. It follows that the jurisdiction, of those who make this final decision upon the question of insanity, and other questions embraced, is finally settled before they enter upon the merits of the complaint. No other tribunal, excepting the justices of the peace, to whom the complaint is presented, having any authority by the statute to settle the point of jurisdiction, either originally or by appeal, it follows of necessity, that if they entertain jurisdiction, they decide that question conclusively, so far as it regards the person, who is the subject of the examination. And the power to do so, is likewise expressly given to them, in the language of the statute, which is, “ they shall inquire into and determine both as to the insanity, as well as fo all other matters touching the case.”
Such being the power of the justices of the peace, under the 10th <§», the documents and other evidence before them upon the question of jurisdiction, need not be specified. The provision of the statute, which we are considering, being based upon the refusal or neglect of a tribunal authorized in the first instance to make an examination, no record, as in the case of an adjudication, exists, and no copies can be certified. There is supposed to be no document of any description, excepting the complaint; and this may not be accessible : and the refusal or neglect must be shown ordinarily by parole. It is sufficient if the justices of the peace certify that a complaint had been made in writing to the selectmen of Belgrade, requesting them to examine the matter of the person supposed to be insane, and that they have neglected so to do. In this case, the justices of the peace have stated in *504their certificate, among other things, “ that due application in writing had been previously made by said Nancy [wife of the insane person] to the selectmen of Belgrade aforesaid, requesting them to examine into the matter of said Richmond H. Gould’s insanity, and that they have unreasonably neglected so to do.” And when it is considered, that the justices of the peace took jurisdiction, and made a final decision of the matter, having certified that due application in writing had been previously made,” &c., it cannot be doubted that they intended to use the term “due application” as synonymous with the word “ complaint” as used in the statute.
It is objected that the complaint originally presented to the selectmen of Belgrade, was not signed in the manner required by the statute, it being signed by the wife of the person, supposed to be insane. If the term “ relative” of a man, does not in its literal signification embrace the wife, it would be difficult to believe, that the Legislature intended that selectmen should be prohibited from giving heed to the complaint of the wife, when designed to promote the good of the husband, his family and the community at large. But it cannot be doubted that the wife sustains a relation to the husband, and by the strictest rules of literal construction, she is his relative, although for many purposes the rules of law make them identical. On this point also, the decision of the justices must-be treated as conclusive.
The certificate given by the two justices of the peace in this case, is made equally binding upon the insane person, and the city or town, in which he resided, was commorant or found at the time of the original arrest and examination. Same chapter, 11th section.
It is insisted, that the defendants are not liable because they had no notice of the pendency of the complaint, upon which the final decision was made. The statute requires no such notice, and it was obviously the design of the legislature to dispense with it. The principal municipal officers of cities and towns, in all cases, are made the board of examiners upon questions of insanity, presented under the statute, c. 33, <§> 8, *505of 1852. Upon their decision an appeal lies to a tribunal consisting of two justices of the peace and the quorum. One of these justices, such officers have the privilege of appointing. Having once refused or neglected to enter upon the examination, no provision for a notice to appear before those whose authority arises from their own refusal or neglect could be useful. Exceptions sustained, new trial granted.
Shepley, O. J., and Howard and Appleton, J. J., concurred.